--------------------------------------------------------------------------------

Exhibit 10.1
 
FIRST AMENDMENT TO TERM CREDIT AGREEMENT


This First Amendment to Term Credit Agreement (this “Amendment”), is entered
into as of the 31st day of December, 2015 (the “Effective Date”), between
PINEDALE CORRIDOR, LP, a Delaware limited partnership, as borrower (“Borrower”),
KEYBANK NATIONAL ASSOCIATION, a national banking association (“KeyBank”), and
the other financial institutions party to the Credit Agreement (hereinafter
defined) as lenders (each individually a “Lender” and collectively, “Lenders”),
and KEYBANK NATIONAL ASSOCIATION, as Agent for the Lenders (in such capacity,
“Agent”).


W I T N E S S E T H:


WHEREAS, Borrower, Lenders, and Agent entered into that certain Term Credit
Agreement dated as of December 14, 2012  (as may be amended, restated,
consolidated, extended, renewed, supplemented or otherwise modified from time to
time, the “Credit Agreement”), pursuant to which Lenders established a term
credit facility for the benefit of Borrower, providing for term loans in the
original principal amount of $70,000,000 and currently outstanding in the
aggregate principal amount of $63,532,000 (the “Loans”); and


WHEREAS, CorEnergy Infrastructure Trust Inc., a Maryland corporation (“Limited
Guarantor”), has executed and delivered the Limited Guaranty in favor of Agent
for the benefit of Agent and Lenders; and


WHEREAS, Borrower and Limited Guarantor have requested that certain terms of the
Credit Agreement be modified and amended as hereinafter set forth; and


WHEREAS, Lenders and Agent, and Borrower, as applicable, have agreed to such
amendments as set forth herein, subject to the terms and conditions hereinafter
set forth, and Limited Guarantor has consented to this Amendment;


NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree that
all capitalized terms used but not otherwise defined herein shall have the
meanings ascribed thereto in the Credit Agreement, and further agree as follows:


1.                     Amendments to Credit Agreement.


(a)                  Section 1.1 of the Credit Agreement, Definitions, is hereby
amended as follows:


(i)                 The definition of “LIBOR Rate Spread” is hereby deleted in
its entirety and the following new definition substituted in lieu thereof:


“LIBOR Rate Spread.  The per annum rate of four and one-quarter percent
(4.25%)”.

--------------------------------------------------------------------------------

(ii)                 The definition of “Maturity Date” is hereby deleted in its
entirety and the following new definition substituted in lieu thereof:


“Maturity Date.  March 30, 2016”.


(b)                 Section 3.1 of the Credit Agreement, Repayment; Stated
Maturity; Extension Option, is hereby amended as follows:


(i)                   Clause (a) of §3.1 is hereby deleted in its entirety and
the following new clause (a) substituted in lieu thereof:


“(a)            Principal Amortization Payments.  Commencing on March 7, 2014
and continuing on the fifth (5th) Business Day of each month thereafter during
the term of the Loans, monthly principal payments on the Loans shall be due and
payable in an aggregate principal amount equal to the sum of (i) forty-two
hundredths percent (0.42%) of the Outstanding amount of the Loans as of March 1,
2014, plus (ii) beginning January 8, 2016 and continuing on the fifth (5th)
Business Day of each month thereafter, the additional monthly principal amount
of $1,000,000 in January, $1,150,000 in February and $1,000,000 in March.”


(c)                  The parties to this Amendment acknowledge and agree that
the extension option contemplated in §3.1(c) of the Credit Agreement has
terminated by its terms and is no longer of any force or effect.


2.                    No other Amendments or Waiver.  The execution, delivery
and effectiveness of this Amendment shall not, except as expressly provided
above, operate as an amendment or waiver of any right, power or remedy of
Lenders or Agent under the Credit Agreement or any of the other Loan Documents,
nor constitute an amendment or waiver of any provision of the Credit Agreement
or any of the other Loan Documents.  Except for the amendments and waiver
expressly set forth above, the text of the Credit Agreement and all other Loan
Documents shall remain unchanged and in full force and effect and Borrower
hereby ratifies and confirms its obligations thereunder.  This Amendment shall
not constitute a modification of the Credit Agreement or a course of dealing
with Agent and Lenders at variance with the Credit Agreement such as to require
further notice by Agent or Lenders to require strict compliance with the terms
of the Credit Agreement and the other Loan Documents in the future.


3.                    Conditions to Effectiveness.  This Amendment shall become
effective as of the Effective Date when, and only when, each of the following
conditions precedent shall have been satisfied, in form and substance
satisfactory to it:


(a)            Agent shall have received counterparts of this Amendment duly
executed by Borrower and each Lender;


(b)            Agent shall have received counterparts of an amendment to
Mortgage, duly executed by Borrower and Agent, in form and substance
satisfactory to Agent (the

--------------------------------------------------------------------------------

“Mortgage Amendment”), reflecting the extension of the Maturity Date as herein
provided, and such other matters as Agent may require;


(c)            Agent shall have received counterparts of an amendment to Limited
Guaranty (the “Limited Guaranty Amendment”), duly executed by Limited Guarantor
and Agent, in form and substance satisfactory to Agent;


(d)            Agent shall have received a waiver from Lessee with respect to
the notice requirements in Section 5.4 of the SNDA;


(e)            Agent shall have received from Borrower, by wire transfer of
immediately available funds, the sum of $1,000,000, to be applied as a pro rata
reduction of the outstanding principal amount of the Loans;


(f)            Agent shall have received from Borrower, by wire transfer of
immediately available funds,  an amendment fee in the amount of $156,330, for
the ratable account of Lenders, which fee shall be fully earned on the Effective
Date and nonrefundable when paid;


(g)            Agent shall have received a favorable opinion addressed to
Lenders and Agent and dated as of the Effective Date, in form and substance
reasonably satisfactory to Agent, from counsel of Borrower, CORR and Pinedale
GP, as to such matters as Agent shall reasonably request;


(h)            Agent shall have received such other documents, instruments,
agreements and certificates as Agent may reasonably require in connection with
this Amendment (together with the Mortgage Amendment and the Limited Guaranty
Amendment, the “Other Amendment Documents”), each duly executed on behalf of
Borrower, Pinedale GP and/or CORR, as the case may be;


(i)            Agent shall have received from Borrower, by wire transfer of
immediately available funds, any and all mortgage, recording, intangible,
documentary stamp or other similar taxes and charges which Agent reasonably
determines to be payable as a result of the execution, delivery and recordation
of the Mortgage Amendment to any state or any county or municipality thereof in
which any of the Mortgaged Properties are located; and


(j)            Evidence of payment of all required fees and expenses of
Arranger, Agent and Lenders incurred by them in connection with the execution
and delivery of this Amendment, together with Agent’s legal fees and actually
incurred costs and expenses of Agent’s counsel with respect to this Amendment.


4.                    Post-Closing Delivery.  Borrower agrees to cause each
Title Policy to be endorsed to insure the applicable Mortgage, as previously
amended and as amended by the Mortgage Amendment, subject only to the
encumbrances permitted by the Mortgage and which shall not contain standard
exceptions for mechanics’ liens, persons in occupancy or matters which would be
shown by a survey, shall not insure over any matter except to the extent that
any such affirmative insurance is acceptable to the Agent in its sole
discretion, and to deliver each such

--------------------------------------------------------------------------------

endorsement to Agent within thirty (30) days after the Effective Date (or such
later date as Agent may agree to in writing).


5.                    Representations and Warranties.  Borrower represents and
warrants as follows:


(a)            The execution, delivery and performance by Borrower of this
Amendment are within Borrower’s legal powers, have been duly authorized by all
necessary partnership or other action of Borrower, Pinedale GP and CORR, and do
not contravene (i) the organizational documents of Borrower, Pinedale GP or
CORR, or (ii) any law or contractual restriction binding on or affecting such
Person;


(b)            Except for approvals which have been obtained, no authorization,
approval or other action by, and no notice to or filing with, any Governmental
Authority is required for the due execution, delivery and performance by
Borrower of this Amendment or any of the Loan Documents, as amended hereby and
by the other Amendment Documents, to which such Person is or will be a party;


(c)            This Amendment and each of the Other Amendment Documents
constitutes the legal, valid and binding obligation of Borrower, enforceable
against Borrower in accordance with its terms, provided that enforcement may be
limited by bankruptcy, insolvency, liquidation, reorganization, reconstruction
and other similar laws affecting enforcement of creditor’s rights generally;


(d)            The representations and warranties made by Borrower and CORR in
the Loan Documents or otherwise made by or on behalf of Borrower and CORR in
connection therewith or in connection with this Amendment or the Other Amendment
Documents are true and correct in all material respects on the Effective Date;


(e)            There are no actions, suits, investigations or proceedings
pending or threatened, in any court or before any arbitrator or other
Governmental Authority that purports to adversely affect Borrower, or any
transaction contemplated hereby, that could reasonably be expected to have a
Material Adverse Effect and there are no judgments outstanding against or
affecting Borrower or any of the Collateral;


(f)            No Default or Event of Default is existing after giving effect to
the provisions of this Amendment; and


(g)            No material adverse change in the business, assets, properties,
operations, condition or prospects of Borrower has occurred since the December
31, 2014.


Borrower acknowledges that Agent and each Lender is relying on the warranties,
representations, releases and agreements of Borrower in this Amendment, and
would not enter into this Amendment or agree to modify the Loan terms without
such warranties, representations, releases and agreements;


6.                    No Defenses, Claims, Etc.; Waiver and Release of Same. 
Borrower acknowledges, represents and agrees that neither Borrower nor Pinedale
GP, as of the date hereof, has any defenses, setoffs, claims, counterclaims or
causes of action of any kind or nature

--------------------------------------------------------------------------------

whatsoever with respect to the Loan Documents, the administration or funding of
the Loans or with respect to any acts or omissions of Arranger, Agent or any
Lender, or any past or present officers, agents or employees of any of the
foregoing, with respect to the Loan Documents and the transactions contemplated
therein, and Borrower hereby expressly waives, releases and relinquishes any and
all such defenses, setoffs, claims, counterclaims and causes of action, if any,
whether known or unknown and any acts, statements, and/or representations made
by Arranger, Agent or any Lender in connection with the negotiation and
execution of this Amendment.


7.                    No Implied Amendments; No Novation.  Except as expressly
hereinabove set forth or in any Other Amendment Document executed in connection
herewith, all terms, covenants and provisions of the Credit Agreement and the
other Loan Documents remain unaltered and in full force and effect, and Borrower
does hereby expressly ratify and confirm the Credit Agreement and the other Loan
Documents as modified and amended herein and in the Other Amendment Documents. 
Nothing in this Amendment shall be deemed or construed to constitute, and there
has not otherwise occurred, a novation, cancellation, satisfaction, release,
extinguishment or substitution of the indebtedness evidenced by the Credit
Agreement and the Notes or the other obligations of Borrower, Pinedale GP or
Limited Guarantor under the Loan Documents.


8.                    Final Agreement.         THIS AMENDMENT AND THE OTHER
AMENDMENT DOCUMENTS REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


9.                    Reference to and Effect on the Loan Documents.  Upon the
effectiveness of this Amendment, on and after the date hereof each reference in
the Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement,” “thereunder,” “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as amended hereby.  This Amendment shall be deemed to be a Loan
Document for all purposes.


10.                    Costs, Expenses and Taxes.  Borrower agrees to pay on
demand all of Agent’s and Arranger’s reasonable legal, due diligence, and other
out-of-pocket expenses incurred in connection with the negotiation, preparation
and closing of this Amendment, the other instruments and documents to be
delivered hereunder and the transactions contemplated herein, including, without
limitation, the fees and out-of-pocket expenses of Lender’s counsel with respect
thereto and with respect to advising Agent as to its rights and responsibilities
hereunder, thereunder and under the other Loan Documents.


11.                    Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

--------------------------------------------------------------------------------

12.                    Revival of Liability.  To the extent that any payment or
payments made to Agent or Lenders under this Amendment, or any payment or
proceeds of any property received by Agent or Lenders in the reduction of the
amounts due under the Credit Agreement or with respect to any of the other
Obligations are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, to a surety,
or any other person liable for any of the obligations evidenced and/or secured
by the Loan Documents, whether directly or indirectly, as a debtor-in-possession
or to a receiver or any other person under any bankruptcy law, state or federal
law, common law or equitable cause (collectively, the “Invalidated Payments”),
then the portion of such indebtedness due under the Credit Agreement, as amended
hereby, equal to the Invalidated Payments and the Liens given to secure the
Obligations will be revived and will continue in full force and effect as if
such payment or proceeds had never been received by Agent or Lenders.


13.                    Counterparts.  This Amendment may be executed by one or
more of the parties hereto on any number of separate counterparts, each of which
shall be deemed an original and all of which, taken together, shall be deemed to
constitute one and the same agreement.  Delivery of an executed counterpart of
this Amendment by facsimile or electronic PDF transmission shall be as effective
as delivery of a manually executed counterpart hereof.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as a
sealed instrument the date first set forth above.
 
 

 
BORROWER:
 
PINEDALE CORRIDOR, LP, a Delaware limited partnership
                     
By:
Pinedale GP, Inc., its general partner
             
By:
/s/ 
Richard C. Green
   
Name:
 
Richard C. Green
   
Title:
 
Chairman





[SIGNATURES CONTINUED ON FOLLOWING PAGES]
SIGNATURE PAGE TO FIRST AMENDMENT TO PINEDALE CORRIDOR, LP
AMENDED AND RESTATED TERM CREDIT AGREEMENT

--------------------------------------------------------------------------------

[Execution of First Amendment to
Amended and Restated Term Loan Credit Agreement Continued]





 
KEYBANK NATIONAL ASSOCIATION, as a Lender and as Agent
                 
By:
/s/ 
Kristin Centracchio
 
Name:
 
Kristin Centracchio
 
Title:
 
Vice President

SIGNATURE PAGE TO FIRST AMENDMENT TO PINEDALE CORRIDOR, LP
AMENDED AND RESTATED TERM CREDIT AGREEMENT

--------------------------------------------------------------------------------

[Execution of First Amendment to
Amended and Restated Term Loan Credit Agreement Continued]





 
BANK OF AMERICA, N.A., as a Lender
                 
By:
/s/ 
Kevin J. Rooney
 
Name:
 
Kevin J. Rooney
 
Title:
 
Senior Vice President

SIGNATURE PAGE TO FIRST AMENDMENT TO PINEDALE CORRIDOR, LP
AMENDED AND RESTATED TERM CREDIT AGREEMENT

--------------------------------------------------------------------------------

[Execution of First Amendment to
Amended and Restated Term Loan Credit Agreement Continued]





 
ROYAL BANK OF CANADA., as a Lender
                 
By:
/s/ 
Evans Swann, Jr.
 
Name:
 
Evans Swann, Jr.
 
Title:
 
Authorized Signatory

SIGNATURE PAGE TO FIRST AMENDMENT TO PINEDALE CORRIDOR, LP
AMENDED AND RESTATED TERM CREDIT AGREEMENT

--------------------------------------------------------------------------------

[Execution of First Amendment to
Amended and Restated Term Loan Credit Agreement Continued]





 
STIFEL BANK & TRUST, as a Lender
                 
By:
/s/ 
John H. Phillips
 
Name:
 
John H. Phillips
 
Title:
 
Executive Vice President

 
SIGNATURE PAGE TO FIRST AMENDMENT TO PINEDALE CORRIDOR, LP
AMENDED AND RESTATED TERM CREDIT AGREEMENT

--------------------------------------------------------------------------------